CASSEL, Judge
(concurring in the result):
Reluctantly, I concur in the result reached by my brothers, but only because of the concession of government counsel based upon what I believe to be a misreading of the Court of Military Appeals decision in United States v. Carlisle, 25 M.J. 426 (C.M.A.1988). In that case the Court affirmed this court’s finding which had reversed the trial judge on the issue of exemptions under R.C.M. 707(c). The factual situation and the military judge’s findings in this case are easily distinguishable from those in Carlisle; and I believe that, absent the government’s unexplained concession, we could and should properly find compliance with R.C.M. 707(d) and affirm the ruling of the military judge and the conviction.